

116 HR 5808 IH: Save Rural Communities Act of 2020
U.S. House of Representatives
2020-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5808IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2020Mr. Arrington (for himself and Mr. Cuellar) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to provide for coverage of rural emergency medical
			 access services under the Medicare program, and for other purposes.
	
 1.Short titleThis Act may be cited as the Save Rural Communities Act of 2020. 2.Medicare rural emergency access centers and services (a)In general (1)Rural emergency access center and services definedSection 1861 of the Social Security Act (42 U.S.C. 1395x) is amended—
 (A)in subsection (e), in the last sentence of the matter following paragraph (9), by inserting or a rural emergency access center (as defined in subsection (kkk)(1)) before the period at the end; and (B)by adding at the end the following subsection:
						
 (kkk)Rural Emergency Access Center; Rural Access Medical Center Services(1)The term rural emergency access center means a facility that— (A)was, as of the date that is 2 years prior to the date of the enactment of this subsection—
 (i)a hospital with not more than 50 beds located in a county (or equivalent unit of local government) in a rural area (as defined in section 1886(d)(2)(D));
 (ii)a hospital with not more than 50 beds that was treated as being located in a rural area pursuant to section 1886(d)(8)(E); or
 (iii)a critical access hospital; (B)provides 24-hour emergency medical care and observation care that does not exceed an annual per patient average of 24 hours or more than 1 midnight;
 (C)does not provide any acute care inpatient beds and has protocols in place for the timely transfer of patients who require acute care inpatient services or other inpatient services;
 (D)provides for the transport of patients who require acute care inpatient services or other inpatient services from the rural emergency access center to a hospital or critical access hospital, either by the rural emergency access center’s ambulance service provider or through another ambulance service supplier;
 (E)has elected to be designated as a rural emergency access center; (F)has been licensed by, or received approval to operate as a qualified emergency medical center from, the State under paragraph (3); and
 (G)is certified by the Secretary under paragraph (4). (2)The term rural emergency access center services means medical and other health services furnished by a rural emergency access center on an outpatient basis.
 (3)A facility may not operate as a rural emergency access center unless the facility— (A)is located in a State that provides for the licensing of emergency medical centers under State or applicable local law; and
									(B)
 (i)is licensed pursuant to such law; or (ii)is approved by the agency of such State or locality responsible for licensing hospitals, as meeting the standards established for such licensing.
 (4)The Secretary shall certify a facility as a rural emergency access center if the facility— (A)meets the criteria for rural emergency access center described in subparagraphs (A) through (F) of paragraph (1);
 (B)has in effect a transfer agreement with a level I or level II trauma center; and (C)meets such staff training and certification requirements as the Secretary may require.
									.
					(2)Payment for rural emergency access center services
 (A)In generalSection 1833(a) of the Social Security Act (42 U.S.C. 1395l(a)) is amended— (i)in paragraph (8), by striking and at the end;
 (ii)in paragraph (9), by striking the period at the end and inserting ; and; and (iii)by inserting after paragraph (9) the following new paragraph:
							
 (10)in the case of rural emergency access center services and services provided by a rural emergency access center ambulance service provider or another ambulance service supplier to transport patients who require acute care inpatient services or other inpatient services from such rural emergency access center to a hospital or critical access hospital, the amounts described in section 1834(x)..
 (B)Payment amountSection 1834 of the Social Security Act (42 U.S.C. 1395m) is amended by adding at the end the following subsection:
						
							(x)Payment rules relating to rural emergency access centers
 (1)Payment for rural emergency access center outpatient servicesThe amount of payment for rural emergency access center services of a rural emergency access center is determined as follows:
 (A)Facility feeWith respect to facility services (other than services for which payment is made under subparagraph (B)), the sum of the following:
 (i)OPPS rateThe amount of payment that would otherwise apply under section 1833(t) for covered OPD services (as defined in section 1833(t)(1)(B) (other than clause (ii) of such section)).
 (ii)Additional feeAn additional facility payment in an amount determined appropriate by the Secretary that takes into account the low volume of services provided by such center and the low number of individuals served by such center.
 (B)Professional servicesWith respect to professional services, the amount of payment that would otherwise be made under this part (other than under section 1833(t)(21)) for such services.
 (2)Payment for transportation servicesThe payment amount for ambulance services provided by a rural emergency access center ambulance service provider or another ambulance service supplier to transport patients who require acute care inpatient services or other inpatient services from such rural emergency access center to a hospital or critical access hospital is equal to the sum of—
 (A)the amount that would otherwise be paid for such ambulance services under section 1834(l); and (B)an additional amount determined appropriate by the Secretary..
 (b)Conditions of participationSection 1866(a)(1) of the Social Security Act (42 U.S.C. 1395cc(a)(1)) is amended— (1)in subparagraph (X), by striking at the end and;
 (2)in subparagraph (Y), by striking at the end the period and inserting , and; and (3)by inserting after subparagraph (Y) the following new subparagraph:
					
 (Z)in the case of a rural emergency access center, to meet requirements applicable to critical access hospitals under this title, other than—
 (i)requirements relating to a Medicare rural hospital flexibility program under section 1820(c), including state designation of a facility as a critical access hospital and criteria for such designation under paragraph (2) of such section;
 (ii)requirements relating to critical access hospitals and rural health networks under section 1820(d); (iii)certification by the Secretary as a critical access hospital under section 1820(e);
 (iv)requirements relating to the provision of inpatient hospital services or acute care beds by a hospital or critical access hospital under this section, including under—
 (I)paragraph (1)(G) of this subsection (relating to certain payment restrictions for inpatient hospital services); and
 (II)paragraph (1)(T) of this subsection (relating to data submission requirements for inpatient hospital services for purposes of the low-volume adjustment); and
 (v)such others provisions of law or regulation, including provisions under Part B and Part E, as the Secretary may specify..
 (c)Treatment as telehealth originating siteSection 1834(m)(4)(C)(ii) of the Social Security Act (42 U.S.C. 1395m(m)(4)(C)(ii)) is amended by adding at the end the following new subclause:
				
 (XI)A rural emergency access center (as defined in section 1861(kkk)(1)).. (d)Conforming amendmentSection 1861(u) of the Social Security Act (42 U.S.C. 1395x(u)) is amended by inserting rural emergency access center, after critical access hospital,.
 (e)340B covered entitySection 340B(a)(4) of the Public Health Service Act (42 U.S.C. 256b(a)(4)) is amended by adding at the end the following new subparagraph:
				
 (P)A rural emergency access center (as defined in section 1861(kkk)(1) of the Social Security Act) and that meets the requirements of subparagraph (L)(i)..
			